 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8   VORNELIUS J. PHILLIPS,                                  Case No.: 2:18-cv-00933-RFB-NJK

 9           Petitioner
                                                                            ORDER
10 v.

11 BRIAN WILLIAMS, et al.,

12           Respondents

13

14         Petitioner Vornelius J. Phillips has submitted a § 2254 petition for a writ of habeas corpus

15 and has now paid the filing fee (see ECF Nos. 1-1, 10). The court has reviewed his petition, and

16 it shall be dismissed as second and successive.

17         28 U.S.C. § 2244(3)(A) provides: “[b]efore a second or successive application permitted

18 by this section is filed in the district court, the applicant shall move in the appropriate court of

19 appeals for an order authorizing the district court to consider the application.” Where a petition

20 has been dismissed with prejudice as untimely or because of procedural default, the dismissal

21 constitutes a disposition on the merits and renders a subsequent petition second or successive for

22 purposes of 28 U.S.C. § 2244. McNabb v. Yates, 576 F.3d 1028, 1029-1030 (9th Cir. 2009);

23 Henderson v. Lampert, 396 F.3d 1049, 1053 (9th Cir. 2005).
 1         Petitioner indicates on the face of his petition that he seeks to challenge the state

 2 judgment of conviction in case no. C-175468 (ECF No. 1-1, p. 2). This court takes judicial

 3 notice of its docket, and Phillips previously filed case no. 2:10-cv-00666-PMP-PAL, in which he

 4 challenged the same state judgment of conviction. On February 3, 2011, this court denied the

 5 petition on the merits and judgment was entered (2:10-cv-00666-PMP-PAL, ECF Nos. 9, 10).

 6 Phillips filed a notice of appeal, and on December 21, 2011, the Ninth Circuit Court of Appeals

 7 denied a certificate of appealability (ECF Nos. 11, 15).

 8         This petition, therefore, is a second or successive habeas corpus petition. Henderson, 396

 9 F.3d at 1053. Petitioner was required to obtain authorization from the Ninth Circuit Court of

10 Appeals before he could proceed. 28 U.S.C. § 2244(b)(3). Petitioner has not indicated that he

11 has received such authorization from the court of appeals.

12         Thus, this petition shall be dismissed with prejudice. Reasonable jurists would not find

13 this conclusion to be debatable or wrong, and the court will not issue a certificate of

14 appealability.

15         IT IS THEREFORE ORDERED that the Clerk shall DETACH and FILE the petition

16 (ECF No. 1-1).

17         IT IS FURTHER ORDERED that the petition is DISMISSED as set forth in this order.

18         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

19         IT IS FURTHER ORDERED that the Clerk shall add Aaron D. Ford, Nevada Attorney

20 General, as counsel for respondents.

21

22

23



                                                     2
 1         IT IS FURTHER ORDERED that the Clerk shall electronically serve the petition,

 2 along with a copy of this order, on respondents. No response by respondents is necessary.

 3         IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF

 4 No. 4) is DENIED as moot.

 5         IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

 6 and close this case.

 7         DATED: January 9, 2019.

 8                                                        _________________________________
                                                          RICHARD F. BOULWARE, II
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  3
